Opinion by
Mr. Justice Sterrett:
Tested by the recognized rules of practice, pertaining to the reservation of questions of law, etc., this record is fatally defective. Inquirer Printing & Pub. Co. v. Rice, 106 Pa. 623; Buckley v. Duff, 111 Pa. 223, 227, 1 Cent. Rep. 909, 3 Atl. 823, and cases there cited.
We might, as has sometimes been clone, reverse the judgment non obstante veredicto and enter judgment on the verdict in favor of plaintiff for the amount found by the jury; but, from what appears in the opinion of the court below, that would perhaps work injustice to the defendant, not only for the reason given by the court in support of its judgment, but for the further reason that defendant’s second and third points are well taken, provided the facts of which they are predicated are true.
With such an imperfect record before us we cannot undertake to construe the act of April 8, 1872, on which plaintiff’s claim is based.
Judgment reversed and a venire facias de novo awarded.